May 4, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-0506 Subject:Nationwide Provident VA Separate Account A Nationwide Life and Annuity Company of America File No. 033-65512 CIK No. 0000881437 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Provident VA Separate Account A (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form ofthe Prospectus that would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post-Effective Amendment 16 to the Registration Statement for the Company and the Variable Account that became effective May 1, 2007. Please contact the undersigned at (614) 677-8683 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA /s/ KEITH W. HINZE Keith W. Hinze Senior Counsel
